DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on March 12, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claim 6 it is not clear how “a part of the vaporization chamber” is “taper-processed”. It is not clear what is meant by “taper-processed”. 
If “taper-processed” is interpreted as argued in the arguments of June 30, 2021, then claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the tapered portions of the side walls of the second portion of the vaporization chamber.
Claim 18 depends from claim 1. Claim 1 requires “an injection hole formed at a center portion of the second portion and configured to supply a second carrier gas toward the mixed fluid” and claim 18 requires that the “second carrier gas along a second flow path, which is different from the first flow path and does not pass through the injection hole”. It is not clear how the second carrier gas has to pass through the injection hole in claim 1 and does not pass through the injection hole in claim 18.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative the structure of the second fluid supply part that supplies all of the second carrier gas through the injection hole but has a first and second flow path. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al, US Patent Application Publication 2014/0182515 A1.
Yamazaki et al teaches:
Regarding claims 1, 9, and 18, a vaporizer 270 comprising: a vaporization chamber 274 having a first portion 271 and a second portion 272; a first fluid supply part 279 connected to the first portion of the vaporization chamber, and configured to supply a mixed fluid 278, in which a first carrier gas (N2)  from an injection port 262 and a liquid precursor in a mist state 278 are mixed, toward the second portion; a second fluid supply part 275 including an injection hole (top of second fluid supply part 275) formed at a center portion of the second portion (Figure 4) and configured to supply a second carrier gas toward the mixed fluid; and one or more discharge holes 265 installed on a sidewall of the vaporization chamber, wherein the first fluid supply part includes at least a nozzle 260 configured to supply the liquid precursor, wherein the first fluid supply part is configured such that the first carrier gas, which has passed through the injection port, passes through an opening of the injection port, reaches a leading end of the nozzle, and converts the liquid precursor into the mist state (Figure 4), wherein the second fluid supply part is configured such that the second carrier gas is supplied from the injection hole toward the mixed fluid of the first carrier gas and the liquid precursor in the mist state (Figure 4), Application No.: 15/870,283wherein a flow passage of gas, which includes any of the second carrier gas, the mixed fluid, and a vaporized gas that is vaporized from the mixed fluid by the second carrier gas, is formed on the sidewall of the vaporization chamber, and wherein the gas that includes any of the second carrier gas, the mixed fluid, and the vaporized gas flows through the one or more discharge holes to the flow passage (Figure 4).
Regarding claim 2, wherein the first fluid supply part further includes at least a carrier gas chamber 279 communicating with the vaporization chamber via the injection port, and wherein the leading end of the nozzle is configured to protrude from the opening of the injection port toward the vaporization chamber (Figure 4).  
Regarding claim 3, wherein the opening of the injection port is formed around the leading end of the nozzle, and wherein a flow velocity of the first carrier gas supplied from the opening to the vaporization chamber is higher than a flow velocity of the liquid precursor supplied from the nozzle.
Regarding claim 4, the second carrier gas is a heated inert gas (nitrogen). (Paragraphs 0066) 
Regarding claim 5, an opening sectional area of a guide portion of the vaporization chamber (sidewalls of 272) and a sectional area of the injection hole part 276 formed at the center portion of the second portion are equal in size. (Figure 4) 

Regarding claim 8, a sectional area of the injection hole formed at the center portion of the second portion is larger than a sectional area of the injection port at the first portion. (Figure 4)
Regarding claim 9, a substrate processing apparatus 202 comprising: a process chamber 205 configured to accommodate a substrate 200, and a precursor gas supply system (Figure 3) configured to supply a vaporized gas obtained by vaporizing a liquid precursor 291 by a vaporizer 270, as a precursor gas, to the process chamber 205.
Regarding claim 15, the one discharge hole 232a is configured such that the mixed fluid 278, which is supplied from the first fluid supply part 279, discharges a vaporized gas, which is heated and supplied from the second fluid supply part 276, from the vaporization chamber.  
Regarding claim 17, the specific flow rate is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Yamazaki et al teaches the claimed structure and is 
Regarding claim 18, the second fluid supply part 275 is configured to supply the second carrier gas along a first flow path via a hole in the filter 276, which passes through the injection hole, into the vaporization chamber, and wherein the second fluid supply part is configured to further supply the second carrier gas along a second flow path via a second hole in the filter 276, which is different from the first flow path and through the injection hole, into the vaporization chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al, US Patent Application Publication 2014/0182515 A1, in view of Kato, US Patent Application Publication 2007/0151518 A1.
Yamazaki et al was discussed above.
Yamazaki et al does not teach tapered walls from the fluid supply parts to the one or more discharge holes.
Kato teaches tapered walls between a gas supply part 35A and a gas discharge hole 22.
The motivation for adding tapered walls between the gas supply parts and the discharge hole of Yamazaki et al is to control the flow of gases and mist through vaporizer as taught by Kato and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). In this case, it would have been obvious to add the tapered walls in the vaporizer of Kato to the 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the tapered walls of Kato between the gas supply parts and the one or more discharge holes of Yamazaki
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al, US Patent Application Publication 2014/0182515 A1.
Yamazaki et al was discussed above.
Yamazaki et al does not teach that the inner diameter of the injection port is configured to be in a range of 30 to 300 µm.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the inner diameter of the injection port by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Yamazaki et al to include the optimized inner diameter of the injection port.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, Yamazaki et al 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Yamazaki et al to include the inner diameter of the injection port in a range of 30 to 300 µm. To that end, claim 16 is obvious in view of Yamazaki et al. 
Response to Arguments
Applicant’s amendments and arguments, see arguments entitled “Claim Rejections - 35 U.S.C. §112”, filed June 30, 2021, with respect to the 112 rejection of claims 1-9 and 15-19 have been fully considered and are persuasive.  The 112 rejection of claims 1-9 and 15-19 have been withdrawn. 
Applicant’s amendment, “a second fluid supply part including an injection hole formed at a center portion of the second portion” and arguments, see arguments entitled “Claim Rejections - 35 U.S.C. §103”, filed June 30, 2021, with respect to the 103 rejection of claims 1-9 and 15-17 have been fully considered and are persuasive.  The 103 rejection of claims 1-9 and 15-19 have been withdrawn.
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.  
In regard to the arguments directed to Yamazaki et al and the newly added limitations, the Examiner disagrees. As discussed above Yamazaki et al teaches the newly added limitations.
. 
Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. (Currently Amended) A vaporizer comprising: 
a vaporization chamber having a tapered first portion and a tapered second portion; 
a first fluid supply part connected to the tapered first portion of the vaporization chamber, and configured to supply a mixed fluid, in which a first carrier gas from an injection port and a liquid precursor in a mist state are mixed toward the tapered second portion; 
a second fluid supply part including a first plurality of holes formed at a center portion of the second fluid supply part and the tapered second portion and configured to supply a second carrier gas toward the mixed fluid, and a second plurality of holes formed around the circumference of the first plurality of holes and configured to send a flow passage of gas along the tapered second portion; and 
one or more discharge holes installed on a sidewall of the vaporization chamber configured to supply a precursor gas to a processing chamber, 
wherein the first fluid supply part includes at least a nozzle configured to supply the liquid precursor, 

wherein the second fluid supply part is configured such that the second carrier gas is supplied from the  first plurality of holes toward the mixed fluid of the first carrier gas and the liquid precursor in the mist state, -2- 6888943.1
wherein [[a]] the flow passage of gas, which includes the second carrier gas from the second plurality of holes, any of the second carrier gas from the first plurality of holes, the mixed fluid, and a vaporized gas that is vaporized from the mixed fluid by the second carrier gas, is formed on the sidewall of the vaporization chamber, and 
wherein the precursor gas, [[that]] which includes any of the second carrier gas, the mixed fluid, and the vaporized gas, flows through the one or more discharge holes, and to the processing chamber 
5. (Currently Amended) The vaporizer of Claim 1, wherein an opening sectional area of a guide portion of the vaporization chamber and a sectional area of the  first plurality of holes formed at the center portion of the second portion are equal in size.
6. (cancelled)
7. (Previously Presented) The vaporizer of Claim [[6]] 1, wherein the one or more discharge holes include a plurality of discharge holes, and wherein the plurality of discharge holes are formed at an equal interval in a circumferential direction on the sidewall of the vaporization chamber.
 a sectional area of the  first plurality of holes formed at the center portion of the second portion is larger than a sectional area of the injection port at the first portion.
9. (Currently Amended) A substrate processing apparatus comprising: 
a process chamber configured to accommodate a substrate, and 
a precursor gas supply system configured to supply a vaporized gas obtained by vaporizing a liquid precursor by a vaporizer, as a precursor gas, to the process chamber, the vaporizer including: 
a vaporization chamber having a tapered first portion and a tapered second portion; 
a first fluid supply part connected to the tapered first portion of the vaporization chamber, and configured to supply a mixed fluid, in which a first carrier gas from an injection port and a liquid precursor in a mist state are mixed toward the tapered second portion; 
a second fluid supply part including an injection hole a first plurality of holes formed at a center portion of the second fluid supply part and the tapered second portion and configured to supply a second carrier gas toward the mixed fluid, and a second plurality of holes formed around the circumference of the first plurality of holes and configured to send a flow passage of gas along the tapered second portion; and 
one or more discharge holes installed on a sidewall of the vaporization chamber configured to supply a precursor gas to a processing chamber, 
wherein the first fluid supply part includes at least a nozzle configured to supply the liquid precursor, 

wherein the second fluid supply part is configured such that the second carrier gas is supplied from the injection hole first plurality of holes toward the mixed fluid of the first carrier gas and the liquid precursor in the mist state, -2- 6888943.1
wherein [[a]] the flow passage of gas, which includes the second carrier gas from the second plurality of holes, any of the second carrier gas from the first plurality of holes, the mixed fluid, and a vaporized gas that is vaporized from the mixed fluid by the second carrier gas, is formed on the sidewall of the vaporization chamber, and 
wherein the precursor gas, [[that]] which includes any of the second carrier gas, the mixed fluid, and the vaporized gas, flows through the one or more discharge holes, and to the processing chamber to the flow passage.
10. (Withdrawn-Currently Amended) A method for manufacturing a semiconductor device by using a vaporizer comprising: 
a vaporization chamber having a tapered first portion and a tapered second portion; 
a first fluid supply part connected to the tapered first portion of the vaporization chamber, and configured to supply a mixed fluid, in which a first carrier gas from an injection port and a liquid precursor in a mist state are mixed toward the tapered second portion; 
a first plurality of holes formed at a center portion of the second fluid supply part and the tapered second portion and configured to supply a second carrier gas toward the mixed fluid, and a second plurality of holes formed around the circumference of the first plurality of holes and configured to send a flow passage of gas along the tapered second portion; and 
one or more discharge holes installed on a sidewall of the vaporization chamber configured to supply a precursor gas to a processing chamber, 
wherein the first fluid supply part includes at least a nozzle configured to supply the liquid precursor, 
wherein the first fluid supply part is configured such that the first carrier gas, which has passed through the injection port, passes through an opening of the injection port, reaches a leading end of the nozzle, and converts the liquid precursor into the mist state, 
wherein the second fluid supply part is configured such that the second carrier gas is supplied from the  first plurality of holes toward the mixed fluid of the first carrier gas and the liquid precursor in the mist state, -2- 6888943.1
wherein [[a]] the flow passage of gas, which includes the second carrier gas from the second plurality of holes, any of the second carrier gas from the first plurality of holes, the mixed fluid, and a vaporized gas that is vaporized from the mixed fluid by the second carrier gas, is formed on the sidewall of the vaporization chamber, and 
wherein the precursor gas, [[that]] which includes any of the second carrier gas, the mixed fluid, and the vaporized gas, flows through the one or more discharge holes, and to the processing chamber 

forming the precursor gas by:
 supplying a liquid precursor and a first carrier gas to the first fluid supply part to form a mist toward the tapered second portion,
supplying a second carrier gas through the first plurality of holes toward the mixed fluid and second plurality of holes in the second fluid supply part to the flow passage of gas on the sidewall of the vaporization chamber;
supplying the 
removing the precursor gas from the process chamber;
supplying a reaction gas to the process chamber from which the precursor gas is removed;  and 
removing the reaction gas from the process chamber.
	18. (cancelled)
The following is a statement of reasons for the indication of allowable subject matter:  
The vaporizer as claimed in claim 1 and claim 9 was not found in or suggested by the art, specifically, a vaporization chamber having a tapered first portion and a tapered second portion; a first fluid supply part connected to the tapered first portion of the vaporization chamber, and configured to supply a mixed fluid, in which a first carrier gas from an injection port and a liquid precursor in a mist state are mixed toward the tapered second portion; a 
The vaporizer as claimed in claim 10 was not found in or suggested by the art, specifically, a vaporization chamber having a tapered first portion and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716